Citation Nr: 1739165	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-30 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to an earlier effective date prior to August 10, 2005 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 RO decision that granted service connection and a 100 percent rating for PTSD, effective August 10, 2005. The Veteran appealed for an earlier effective date.

By way of history, in a December 2010 decision, the Board reopened a previously denied claim of service connection for PTSD, and remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development. In a June 2012 decision, the Board denied service connection for PTSD. That decision was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a July 2013 memorandum decision, vacated the Board's June 2012 decision, and remanded the case to the Board for proceedings consistent with the memorandum decision. Additional evidence was submitted by the Veteran, and in a June 2014 decision, the Board granted service connection for PTSD; this decision was effectuated in the June 2014 RO decision currently on appeal.

In August 2017, the Veteran's representative indicated that the Veteran does not want a Board hearing in this appeal.

The Board notes that the Veteran has filed a notice of disagreement at the RO concerning the issue of the validity of overpayment debt as shown in the electronic claims file (VBMS). Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO. While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement and is currently in the process of adjudicating the appeal. Action by the Board at this time may serve to actually delay the RO's action on that appeal. As such, no action will be taken by the Board at this time, and the issue presently before the RO pertaining to the validity of overpayment debt will be the subject of a later Board decision, if ultimately necessary. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's original claim of entitlement to service connection for PTSD was received on August 27, 1996, several years after service discharge, and was denied in a March 1997 rating decision. The Veteran was properly notified of this decision and perfected an appeal of the decision.

2. The Veteran's original claim of service connection for PTSD was denied in a final Board decision dated in June 1998.

3. The complete service treatment records (STRs) were of record at the time of the above Board decision, along with incomplete service personnel records, and a report of an October 1996 VA examination in which the Veteran reported that he was in "active combat in the Navy," and reported nightmares of people blown up in the water, referring to South Vietnamese people trying to escape on boats. The examiner diagnosed PTSD but did not provide a nexus opinion.

4. On VA mental disorders examination in August 1998, the examiner determined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.

5. The Veteran filed a petition to reopen the claim of service connection for PTSD on August 10, 2005.

6. The Veteran submitted additional detailed stressor statements in February 2006 about witnessing South Vietnamese people being killed by North Vietnamese people during the evacuation from Vietnam. In June 2011, the Veteran submitted a statement describing how he witnessed refugees being brought on board his ship with serious injuries.

7. In September 2011, VA attempted to verify the Veteran's reported stressor of witnessing injured refugees in April 1975; in October 2011, the Defense Personnel Records Information Retrieval System (DPRIS) noted that the Veteran's ship, the USS Dubuque, was used to process refugees in April 1975. The deck logs did not record if any of the refugees or fleeing South Vietnamese military were injured. The RO conceded the Veteran's in-service stressor based on the DPRIS report.

8. On VA PTSD examination in March 2012, the examiner determined that although the Veteran's reported stressor or seeing refugees being brought onto his ship in service was an adequate stressor to support a diagnosis of PTSD, the Veteran did not meet all of the diagnostic criteria for a diagnosis of PTSD.

9. A private medical nexus opinion was provided by the Veteran in April 2014, which diagnosed PTSD and linked it with a verified stressor in service.

10. Service connection for PTSD was granted in a June 2014 Board decision, based on the April 2014 private medical opinion.

11. No formal or informal claim for service connection for PTSD was received from the Veteran prior to August 27, 1996.


CONCLUSION OF LAW

An earlier effective date of August 27, 1996, and no earlier, for the award of service connection for PTSD is warranted. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156(c) (2004); 38 C.F.R. §§ 3.156, 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2016). 

With regard to the appeal for an earlier effective date for the award of service connection for PTSD, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). To this end, the RO has obtained service treatment records (STRs), service personnel records, records from the U.S. Army and Joint Services Records Research Center (JSRRC), private and VA medical records, and arranged for VA compensation examinations.

Analysis

In a June 2014 decision, the Board granted service connection for PTSD. In the June 2014 rating decision on appeal, the RO effectuated the Board's grant of service connection for PTSD, and assigned an effective date of August 10, 2005, the date of receipt of the Veteran's reopened claim of service connection for PTSD.

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f). Additionally, the evidence required to support the occurrence of an in-service stressor as the basis of a PTSD diagnosis varies depending on whether the Veteran was engaged in combat with the enemy. 38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (f)(2).

The Veteran contends that an earlier effective date should be assigned for the grant of service connection for PTSD under 38 C.F.R. § 3.156(c), effective from August 26, 1996, which he asserts is the date of his original PTSD claim. See his notice of disagreement and March 2016 correspondence from his representative.

In the November 2014 notice of disagreement, the Veteran's representative contended that the correct effective date is August 26, 1996, since some of his service personnel records were not obtained or considered at the time of the Veteran's August 26, 1996 claim, the records were not added to the Veteran's VA claim file until 2011, and they were relied upon by the private examiner, Dr. J.M., who rendered an opinion in this case in favor of service connection. The representative asserted that the Board relied in part upon this medical opinion of Dr. J.M. when awarding service connection for an acquired psychiatric disorder, characterized as PTSD, and that an earlier effective date is warranted under 38 C.F.R. § 3.156(c). 

Governing law and regulation provide that the effective date for an award of service connection for claims received within one year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2). The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (q)(2), (r). 

A reopened claim is any application for a benefit received after final disallowance of an earlier claim, or any application based on additional evidence. 38 C.F.R. § 3.160 (e). The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (r).

Generally, a finally adjudicated claim can be reopened only on the submission of new and material evidence. 38 C.F.R. § 3.156 (a) (2016). 

Prior to the filing of the Veteran's reopened claim for service connection for PTSD in August 2005, 38 C.F.R. § 3.156 (c) (2004) provided, in pertinent part: 

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction. This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs. Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such. The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence. Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.

Effective October 6, 2006, VA amended 38 C.F.R. § 3.156 (c) by adding Section (c)(1) which provides: Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records which existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 38 C.F.R. § 3.156 (c)(1). VA specifically limited 38 C.F.R. § 3.156 (c)(1) by adding 38 C.F.R. § 3.156 (c)(2) which provides: Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source. 38 C.F.R. § 3.156 (c)(2).

The amendments to 38 C.F.R. § 3.156 (c) became effective October 6, 2006, subsequent to the Veteran's claim which resulted in the grant of service connection. Prior to the October 6, 2006 effective date, there was no limitation on VA's ability to reconsider previously decided claims in light of the submission of new and material service department records. See Cline v. Shinseki, 26 Vet. App. 18, 23 (2012). The Court in Cline also found that the addition of Subsection (c)(2) was not intended as clarification of any past practice of VA in limiting reconsideration of claims based on a claimant's lack of cooperation. Id. at 25. The Court determined that the amendments to 38 C.F.R. § 3.156 (c) were not expressly made retroactive. Id. at 26.

In the case at hand, the pre-amendment version of 38 C.F.R. § 3.156 (c), which is not affected by any limitations on its application, is more favorable to the Veteran. As such, the Board will consider the Veteran's claim under the pre-amendment version of 38 C.F.R. §  3.156 (c). 

The Veteran served on active duty in the U.S. Navy from July 1974 to August 1975. Service treatment records are negative for complaints, treatment or diagnosis of a psychiatric disorder, including on discharge medical examination in August 1975. The first evidence of a psychiatric disorder is shown about 15 years after service.

VA medical records dated from 1991 to 1996 reflect treatment for alcohol and substance abuse. A July 1996 VA hospital discharge summary reflects discharge diagnoses of substance-induced mood disorder in remission, and chemical dependence, mixed. It was noted that the Veteran had alcohol and cocaine dependence, and prior intravenous heroin use. He had multiple prior substance abuse admissions for alcohol and drug detoxification since 1990, and had been unemployed since 1991. During the admission his main concern was obtaining visitation or custody of his children, and he expressed homicidal ideation toward his wife. 

The Veteran's original claim of service connection for a psychiatric disorder was received on August 27, 1996. (The Board notes that the Veteran signed this claim form (a Veteran's Application for Compensation and/or Pension (VA Form 21-526)) on August 27, 1996, and the date stamp shows receipt on August 27, 1996 (in the printed date stamp of August 26, the "6" was crossed out and a "7" was handwritten next to it.) In light of the signature date and the RO correction noted above, the Board concludes that this form was received on August 27, 1996. The Veteran claimed service connection for PTSD which he said he had from 1974 to the present, and a nervous condition (anxiety disorder, anger, depression and homicidal ideation). He asserted that he had PTSD in service and was treated for this from 1974 to 1975 aboard the USS Dubuque.

Service personnel records received in October 1996 reflect that the Veteran was determined to be unfit due to frequent involvement of a discreditable nature with civil or military authorities, and was discharged under honorable conditions.

On VA PTSD examination in October 1996, the Veteran reported that he served in the Navy, including service in Vietnam from late March 1975 to mid-April 1975. He related that he was a boiler technician on the USS Dubuque (LPD 8). He stated that he was in "active combat in the Navy." He reported a traumatic Vietnam experience. He reported nightmares of people blown up in the water, referring to South Vietnamese people trying to escape on boats. He said these recollections caused sleep problems, tension in social relationships, and inability to work. The Axis I diagnoses were chronic PTSD, and alcohol dependence. The examiner did not provide a medical opinion regarding a nexus with service or any verified in-service stressor.

In an August 1997 VA Form 9, the Veteran asserted that he was entitled to service connection for PTSD as a result of "events that took place during active duty."

In a March 1997 rating decision, the RO denied service connection for PTSD. The Veteran perfected an appeal of this decision, and in a June 1998 Board decision, the Board denied service connection for PTSD. The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court), and it is final. 38 U.S.C.A. § 7104; 38 C.F.R. §20.1104.

In its June 1998 decision, the Board referred the issue of service connection for a psychiatric disorder (other than PTSD) to the AOJ. 

In an August 1998 VA mental disorders examination, the Veteran reported that he served in the Navy and was offshore of Vietnam from April to June 1975. The examiner determined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD. The Axis I diagnoses were impulse control disorder, and alcohol and substance abuse disorder (by history). The Axis II diagnosis was antisocial personality disorder. 

In a September 1998 rating decision, the RO denied service connection for a psychiatric disorder (substance-induced mood disorder and impulse control disorder). The Veteran was properly notified of this decision, and he did not appeal it. Thus, the September 1998 rating decision became final as to this issue based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2016).

VA medical records of a hospitalization from September to October 2001 reflect treatment for substance dependence. He reported that during service he was on Captain's Mast three times for going absent without leave (AWOL) and fighting.

The next claim of service connection for PTSD was received on August 10, 2005.

In February 2006 stressor statements, the Veteran reported several in-service stressors, including learning of a mutiny aboard ship in January 1975 on his first day aboard the USS Dubuque that involved drugs and later evolved into a racial incident, and later being involved in a January 1975 bar fight in Japan, being beaten by the shore patrol, and then falling down a flight of stairs. His fourth reported stressor was being on the USS Dubuque and witnessing South Vietnamese people being killed by North Vietnamese people during the evacuation from Vietnam.

In a September 2006 memorandum, the RO issued a formal finding of lack of information required to verify stressors in connection with the PTSD claim. It was noted that the records of the USS Dubuque during Operation Frequent Wind (the  evacuation of refugees from South Vietnam) were available, and they indicate that the USS Dubuque was not used to transport refugees, but instead the U.S. Marine Security elements that were assigned to board civilian ships that were receiving refugees for the purpose of maintaining order. The USS Dubuque did receive five South Vietnamese helicopters who disembarked both passengers (refugees) and crew. There is no mention of injured, dying or dead personnel aboard those helicopters.

An October 2006 VA addiction physician note reflects that the Veteran reported anxiety about his finances. He reported nightmares and flashbacks (which were not described). The diagnostic impression was bipolar disorder, PTSD which was somewhat worse with recent stressors, and alcohol dependence. The examiner did not identify any in-service stressor to support the PTSD diagnosis.

In a December 2010 decision, the Board determined that the PTSD claim was previously denied in a final June 1998 Board decision, and that new and material evidence had been received, and then reopened the claim. The Board found that since the prior final decision, new evidence had been added to the claims file. Specifically, in February 2006, the Veteran submitted detailed stressor information regarding incidents of racial prejudice, fights, almost being pushed overboard by a fellow sailor, and witnessing the killing of South Vietnamese people by North Vietnamese people. His testimony at his April 2010 hearing was in support of these stressors. 

In June 2011, the Veteran submitted a statement describing how he witnessed refugees being brought on board his ship with serious injuries and later seeing body parts on the water, and that he was a target of racial abuse while on board his ship in service. He then stated that these stressful events continued to traumatize him.

In September 2011, VA attempted to verify his stressor of witnessing injured refugees in April 1975. In October 2011, the Defense Personnel Records Information Retrieval System (DPRIS) noted that the Veteran's ship, the USS Dubuque, was used to process refugees in April 1975. The deck logs did not record if any of the refugees or fleeing South Vietnamese military were injured.

In January 2012, the AOJ determined that the Veteran's claimed in-service stressor of witnessing injured South Vietnamese people being brought aboard his vessel during the evacuation of South Vietnam was conceded, based on an October 2011 response from JSRRC.

In a March 2012 VA PTSD examination, the examiner determined that although the Veteran's reported stressor or seeing refugees being brought onto his ship in service was an adequate stressor to support a diagnosis of PTSD, the Veteran did not meet all of the diagnostic criteria for a diagnosis of PTSD. Other psychiatric disorders were diagnosed instead.

In April 2014, the Veteran submitted an April 2014 private medical opinion by a psychologist, J.M., PhD, who opined that the Veteran's PTSD began in service, and that he also had bipolar disorder and polysubstance dependence.

In a June 2014 decision, the Board granted service connection for PTSD, based on the January 2012 JSRRC memorandum verifying the Veteran's stressor of  seeing refugees brought onto his ship, and the April 2014 private medical opinion by Dr. J.M. that diagnosed PTSD and linked it to verified in-service stressors.

In correspondence dated in March 2016, the Veteran's representative reiterated his contentions. The representative noted that the statement of the case stated that 38 C.F.R. § 3.156 (c) did not apply in this case because the Veteran never responded to an October 2, 1996 letter which requested information related to the Veteran's PTSD stressors. The representative stated that a review of the record indicates that the Veteran attended a VA examination in October 1996 two weeks after the RO letter, and during this examination, the Veteran reported to the VA examiner that his traumatic experiences in Vietnam involved witnessing South Vietnamese people being blown up as they tried to escape on boats. The representative asserted that the Veteran's statements during the examination contained more than sufficient information for VA to identify and obtain service records from Navy or JSRRC to verify the Veteran's stressor, but VA never requested any records to confirm the Veteran's stressor before the RO denied the claim and Board denied the claim in June 1998 because the Veteran's service personnel records showed no evidence of stressful incidents. The representative asserted that after the claim filed in August 2005, the Veteran provided a lay statement regarding his PTSD stressor, in which he reported "the exact same stressor" and asserted that during the evacuation of Saigon, he witnessed Vietnamese people being killed as they were trying to board his ship.

The representative also asserted that during the current appeal, the RO requested records from the JSRRC to verify his claimed stressor, DPRIS responded to the RO on October 11, 2011 and confirmed that the Veteran's vessel participated in civilian evacuation operation in Vietnam during the evacuation of Saigon, VA conceded that the Veteran's claimed stressors were verified, and the Veteran was subsequently granted entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD. The representative asserted that since VA granted the Veteran service connection based on service records that it could have obtained when the Veteran originally reported his PTSD stressor in October 1996, the application of 38 C.F.R. § 3.156(c) is explicitly warranted. The representative asserted that if JSRRC verification had been completed prior to the 1997 RO decision, service connection would have been warranted effective in August 1996, the date of his original claim. 

In this case, the Board observes that additional service personnel records and a JSRRC report as to the Veteran's in-service stressor were obtained after the initial denial of the claim which were pertinent to the ultimate grant of service connection. The Board notes that the Veteran's reported stressor in October 1996 was slightly different than his reports in 2006 and 2011, but still related to injured South Vietnamese people which he saw from his ship, the USS Dubuque during service.

A claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim. See Mayhue v. Shinseki, 24 Vet. App. 273, 277-279 (2011). The effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2). 

Thus, it must be determined when entitlement to service connection for PTSD arose. The term "date entitlement arose" is not defined in the current statute or regulation. The United States Court of Appeals for Veterans Claims (Court) has interpreted it as the date when the claimant met the requirements for the benefits sought. This is determined on a "facts found" basis. See 38 U.S.C.A. § 5110 (a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (in the context of a service connection claim, the Board must determine when the service-connected disability manifested itself under all of the facts found). See Young v. McDonald, 766 F.3d 1348 (2014) (service connection for PTSD requires medical evidence diagnosing the condition).

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition." DeLisio v. Shinseki, 25 Vet. App. 45, 56   (2011). However, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date." Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).

The Veteran's VA medical records reflect treatment for substance abuse from the early 1990s, and a diagnosis of PTSD on VA examination in October 1996, which was apparently based on the in-service stressor that was subsequently verified by JSRRC in 2011. PTSD was not found on several subsequent VA examinations, but Dr. J.M. has opined that the Veteran's PTSD began in service. Competent medical evidence of record has linked the Veteran's PTSD to his reported stressor which has been corroborated.

The Board concludes that the appropriate effective date in this case is the date of the VA's receipt of the Veteran's original claim for service connection on August 27, 1996. 38 C.F.R. § 3.156(c) (2004); 38 C.F.R. § 3.400 (2016). Thus, the benefit sought on appeal is granted.

The Veteran does not contend, and the evidence does not reflect that there was any prior formal or informal claim for service connection for PTSD. Consequently, the earliest possible effective date he may receive is August 27, 1996, the date of receipt of his original claim of service connection for PTSD. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

ORDER

An earlier effective date of August 27, 1996 for the grant of service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


